Citation Nr: 0611373	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  05-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for hearing loss.


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 through July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

The veteran's right ear has low frequency sensorineural 
hearing loss with a pure tone threshold average of 31 and a 
speech recognition score of 94; and the left ear is within 
normal limits with a pure tone threshold average of 0 and a 
speech recognition score of 100.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100, Tables VI, VIA, and VII 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is presently service connected for hearing loss 
without a compensable rating.  He contends that his hearing 
loss is severe enough to warrant at least a 10 percent 
rating.  The preponderance of the evidence is against his 
claim, because audiological examinations both in service and 
since service do not provide evidence of a compensable level 
of hearing loss.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  A disability must be considered in 
the context of the whole recorded history.  Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear pure tones at several 
frequencies, called the pure tone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  Tables VI, VIA, and VII are 
provided here for the veteran's convenience.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The veteran seeks a compensable rating for his bilateral 
hearing loss.  At his VA examination of May 2003, the veteran 
exhibited pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
60
45
25
15
LEFT
5
0
15
5

The puretone threshold average for the right ear is 36.25. 
The puretone threshold average for the left ear is 6.25. 
Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and of 100 percent in the left ear.  

Do these findings warrant a 10 percent evaluation for 
bilateral hearing loss? No, because the mechanical 
application of the above results compels a numeric 
designation of VIII in the right ear and I in the left ear; 
under Table VI (38 C.F.R. § 4.85), such a designation 
requires the assignment of a noncompensable evaluation under 
Table VII.  

The August 2004 VA audiological examination again measured 
pure tone thresholds.  

HERTZ
1000
2000
3000
4000
RIGHT
50
40
25
10
LEFT
0
0
0
0

The average pure tone threshold was 31 for the right ear and 
0 for the left ear.  The speech recognition score was 94 for 
the right ear and 100 for the left.

Do these findings warrant a 10 percent evaluation for 
bilateral hearing loss? No, because the mechanical 
application of the above results compels a numeric 
designation of I in the right ear and I in the left ear; 
under Table VI (38 C.F.R. § 4.85), such a designation 
requires the assignment of a noncompensable evaluation under 
Table VII.  

The veteran's pure tone thresholds are not high enough to 
require VA to apply separate ratings under 38 C.F.R. § 4.86.  
When considering the veteran's data under 38 C.F.R. § 4.85, 
both the in-service data and the post-service VA examination 
data produce a value of I for each ear on both table VI and 
table VIA.  Applying Table VII to the equal values from 
tables VI and VIA yields a 0 percent (noncompensable) 
disability rating.  A compensable rating is not warranted 
according to the evidence of record.

This evaluation is purely according to a prescribed 
mechanical formula.  There is no question in this case of 
hearing loss more nearly approximating the disability picture 
of the next higher rating.  See 38 C.F.R. § 4.7 (2005).



Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA's August 2004 letter to the veteran gave him adequate 
notice.  The letter notified the veteran of the evidence 
necessary to establish entitlement to an increased evaluation 
for his service connected disability.  The letter also 
notified the veteran of what he was expected to provide and 
what VA would obtain on his behalf, and asked the veteran to 
send VA any evidence he may have in his possession pertaining 
to his claim.  Thus, the August 2004 letter satisfied VA's 
duty to notify.  Any defect with respect to the timing of the 
notice requirement was harmless error.  The veteran was 
furnished content-complying notice and proper subsequent VA 
process, thus curing any error in the timing.  Additionally, 
there is no error in VA's lack of notice regarding the 
potential effective date of a grant of an increased rating.  
As the claim is denied, the lack of notice is moot.  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements, service medical records, 
and the VA examination report.  The veteran has not notified 
VA of any additional available relevant records with regard 
to his claim.  As such, VA met its duty to assist.

Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable evaluation for hearing loss is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


